Name: 2012/792/EU: Council Decision of 6Ã December 2012 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994, and of the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994
 Type: Decision
 Subject Matter: agricultural activity;  America;  tariff policy;  European construction;  trade;  international trade;  Asia and Oceania;  animal product
 Date Published: 2012-12-20

 20.12.2012 EN Official Journal of the European Union L 351/47 COUNCIL DECISION of 6 December 2012 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994, and of the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994 (2012/792/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 25 May 2009 the Council authorised the Commission to open negotiations under Article XXVIII of the GATT 1994 with a view to the renegotiation of concessions on poultry meat tariff lines under Chapter 16 of the Combined Nomenclature as provided for in Article 1 of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) (CN). (2) Those negotiations resulted in Agreements in the form of exchanges of letters initialled with Thailand on 22 November 2011 and with Brazil on 7 December 2011 (hereinafter the Agreements). (3) In accordance with Council Decision 2012/231/EU of 23 April 2012 (2) the Agreements were signed on behalf of the Union on 26 June 2012 with Brazil and on 18 June 2012 with Thailand. (4) The Agreements should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994, and the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994 are hereby approved on behalf of the Union. The texts of the Agreements are attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notifications provided for in the Agreements. Article 3 This Decision shall enter into force on the day following that of its adoption Done at Brussels, 6 December 2012. For the Council The President S. CHARALAMBOUS (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 117, 1.5.2012, p. 1.